Title: To Thomas Jefferson from Albert Gallatin, 10 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before
                        10 Oct. 1808]
                  
                  For information
                  
                     Shews—1. that as been stated from Crowninshield & another quarter, Cross the collector of Newbury-port is a very incorrect officer if nothing worse. 2. how difficult with our judiciary to carry the law into effect. The judge of Maine is said to be honest tho’ federalist, but is evidently governed by the prevalence of party feelings in that quarter
               